Citation Nr: 0808344	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic gastritis, 
to include stomach ulcers.

2.  Entitlement to service connection for colon cancer, 
including as a result of herbicide exposure.

3.  Entitlement to service connection for psoriasiform 
dermatitis, including as a result of herbicide exposure.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  Chronic gastritis was not manifested in service or within 
one year of discharge from service, and is not otherwise 
related to service.

2.  Colon cancer was not manifested in service or within one 
year of discharge from service, and is not otherwise related 
to service.

3.  The evidence of record does not demonstrate a current 
diagnosis of psoriasiform dermatitis. 


CONCLUSIONS OF LAW

1.  Chronic gastritis, to include stomach ulcers, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).  

2.  Colon cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

3.  Psoriasiform dermatitis was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in July 2005 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran to send in any evidence in the 
veteran's possession that pertains to the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
March 2006, and this notice was followed by the April 2006 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Further, 
because the service connection claim is being denied, no 
disability rating or effective date will be assigned, and 
there can be no possibility of prejudice to the veteran under 
the holding in Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.   The veteran's service medical records 
and private treatment records have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  The veteran contends that his colon cancer 
and psoriasiform dermatitis were incurred as a result of his 
military service, including as a result of herbicide 
exposure.  Colon cancer and psoriasiform dermatitis are not 
subject to presumptive service connection under 38 U.S.C.A. 
§1116; 38 C.F.R. § 3.309(e).  Further, the veteran has not 
provided evidence which indicates continuity of 
symptomatology, as there is otherwise no evidence of colon 
cancer, psoriasiform dermatitis, or chronic gastritis for 
nearly 30 years following the veteran's discharge from 
service.  In such circumstances, there is no duty to obtain a 
medical examination or opinion.  McClendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



Service Connection for Chronic Gastritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  Certain chronic disabilities, such as gastric 
ulcers, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

The service medical records are absent complaints, findings 
or diagnoses of gastritis, gastric ulcers, or other stomach 
disability during service.  Therefore, there is no evidence 
of a chronic condition in service.

The earliest post-service evidence of gastritis consists of 
private treatment records from 2002, in which the veteran was 
diagnosed with nonerosive gastritis.  These post-service 
records are negative for any nexus opinion or other evidence 
linking the veteran's gastritis to his service.  Thus, 
overall, the post-service medical records, indicating a 
disorder that began years after service with no indication of 
an association to service, are found to provide evidence 
against the veteran's claim.

Finally, the record does not indicate that chronic gastritis 
or gastric ulcers were diagnosed within one year of the 
veteran's separation from service, so service connection is 
not presumed.  38 C.F.R. § 3.307, 3.309.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for chronic gastritis, to 
include stomach ulcers, is not warranted.

Service Connection for Colon Cancer

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). 

The veteran's service personnel records show that he had 
active military service in the Republic of Vietnam during the 
Vietnam Era and thus exposure to herbicides is assumed.  38 
C.F.R. § 3.307(a)(6)(iii).

Since colon cancer is not one of the presumptive disorders 
listed in 38 C.F.R. 
§ 3.309(e), the veteran's claim for service connection will 
be considered only on a direct basis.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

The service medical records are absent complaints, findings 
or diagnoses of colon cancer or other disease of the colon 
during service.  

The earliest post-service evidence of a colon cancer consists 
of private treatment records from 1999.  In June 1999, 
following a biopsy of his colon, the veteran was diagnosed 
with malignant lesions of the colon.  Subsequent private 
medical records show additional treatment, including repeat 
colonoscopies.  These post-service records are negative for 
any nexus opinion or other evidence linking the veteran's 
colon cancer to his service, including herbicide exposure in 
service.  Thus, overall, the post-service medical records, 
indicating a disorder that began years after service with no 
indication of an association to service, are found to provide 
evidence against the veteran's claim.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for colon cancer is not 
warranted.

Service Connection for Psoriasiform Dermatitis

As noted, the veteran's personnel records show that he had 
active military service in the Republic of Vietnam during the 
Vietnam Era and thus exposure to herbicides is assumed.  38 
C.F.R. § 3.307(a)(6)(iii).

The veteran's diagnosed skin condition, psoriasiform 
dermatitis, is not among the diseases listed under 38 C.F.R. 
§ 3.309(3) for which service connection due to herbicide 
exposure is presumed.  Therefore, the veteran's claim for 
service connection for psoriasiform dermatitis will be 
considered only on a direct basis.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's service medical records are absent complaints, 
findings, or diagnoses of any skin disorder, and the veteran 
has not contended that he suffered from a skin disorder while 
in service.  

The only post-service evidence of a diagnosed skin condition 
is a March 2004 note from a private physician sating that the 
veteran had been receiving treatment for psoriasiform 
dermatitis for "several years."  This note does not contain 
a nexus opinion linking the veteran's psoriasiform dermatitis 
to his service, including herbicide exposure in service.  
Thus, overall, the post-service medical records, indicating a 
disorder that began years after service with no indication of 
an association to service, are found to provide evidence 
against the veteran's claim.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for psoriasiform 
dermatitis is not warranted.


ORDER

Service connection for chronic gastritis, to include stomach 
ulcers, is denied.

Service connection for colon cancer is denied.

Service connection for psoriasiform dermatitis is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


